DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2022.08.22 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on 2022.06.16 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10533674 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The nonstatutory double patenting rejection of the 2022.03.23 Office letter has been withdrawn in view of the 2022.06.16 terminal disclaimer.

Status of the Claims
Claims 1, 13, 17, 20, and 23 have been amended
Claims 2, 4, 6, 7, 10, and 11 remain as canceled

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means in claim 13.
The claim 13 limitation “means for applying a spring force,” and claims 17 and 23 limitation “fixing means,” have been interpreted under 35 U.S.C. 112(f) because it uses/they use a generic placeholder “means for” coupled with functional language “applying” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: the means for applying a spring force is being interpreted as one or more compression spring elements provided between the sealing body and the guide rod receiver ([0023]).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John McGlew (31903) on 2022.09.02.

The application has been amended as follows: 

Regarding Claim 17: Claim 17 has been amended to read as follows:

Claim 17, Line 34 from “the closure body to guide the sealing body relative to the flow channel” to -- the closure body to guide the sealing body relative to the contacted surface of the flow channel --


Allowable Subject Matter
Claims 1, 3, 5, 8, 9, and 12 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 17, and 23 have been amended to recite limitations clarifying the structure of the previously claimed guide element such that the guide element is “configured to contact a surface of the flow channel beyond the O-ring seal seated in the peripheral groove of the carrier body and beyond the sealing seat of the flow channel in the direction away from the closure body to guide the carrier body relative to the contacted surface of the flow channel in a region of the flow channel,” as recited by claim 1, and “configured to contact a surface of the flow channel beyond the O-ring seal seated in the peripheral groove of the carrier body and beyond the sealing seat of the flow channel in the direction away from the closure body,” and “contacting a surface of the flow channel beyond the O-ring seal seated in the peripheral groove of the carrier body and beyond the sealing seat of the flow channel in the direction away from the closure body,” as recited by claims 17 and 23 respectively. 
The currently amended independent claims narrow the scope of the guide element and its interaction with the surface of the flow channel relative to the previously applied prior art. The closest known prior art device was taught by EP 0992687, “Kress,” in view of US 2010/0282331, “Newman.” Kress discloses the general arrangement of the pump and its structure including the recited non-return valve integrated into a flow channel. Newman was utilized as a teaching reference which taught a modification of the closure body of the non-return valve. However, neither of Kress or Newman discloses or teaches a modification of the closure body of Kress which recites or reads over the amended limitations of the instant independent claims such that the guide element is configured to extend in the flow channel beyond the sealing seat and the o-ring seal groove in the direction opposite the closure body such that the guide element guides the carrier body of the valve relative to a contacted surface of the flow channel. Valves such as US 2002/0195147, “Nixon,” and US 4,667,697, “Crawford,” were identified as teaching guide elements extending into the flow channel as recited by the amended claims; however, neither Nixon or Crawford provides a motivation to incorporate such features into Kress by modification of the guide of Kress. It is further noted that neither of Nixon or Crawford, or other identified valves, provide a teaching which would overcome the possible destruction of the Kress reference by incorporating such features in the flow channel in the direction opposite the closure element where they would most likely interfere with the operation of the ball valve element in the flow channel of Kress.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0030127 – Valve with guiding elements
US 2007/0062603 – Valve with guiding elements
US 4,667,697 – Valve with guiding elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821. The examiner can normally be reached Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746